                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KEESHA BROWN,                                         )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:18-cv-02914-TWP-TAB
                                                      )
WEXFORD MEDICAL STAFF, et al.                         )
                                                      )
                              Defendants.             )

               Entry Dismissing Complaint and Directing Further Proceedings

                                                 I.

       The plaintiff is a prisoner currently incarcerated at Indiana Women’s Prison (“IWP”).

Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915(h), this Court has an obligation

under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants. Pursuant to

28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to

state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. In determining whether the complaint states a claim, the Court applies the same standard

as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Obriecht v. Raemisch, 517 F.3d 489, 491 n.2 (7th Cir. 2008).
       The plaintiff brings this action against Julie Murphy and the Wexford Medical Staff at

IWP. The plaintiff alleges that she was denied a hearing aid for over two months, which left her

unable to hear. She therefore had difficulty following orders from staff, participating in activities,

and her safety was put at risk.

       The plaintiff’s allegations may be sufficient to state an Eighth Amendment violation.

However, her Complaint is nevertheless insufficient. First, she does not name the specific

“Wexford Medical Staff” who were personally responsible for her lack of a hearing aid. “A

damages suit under § 1983 requires that a defendant be personally involved in the alleged

constitutional deprivation.” Matz v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014). To the extent the

plaintiff is attempting to name anonymous medical staff at IWP, “it is pointless to include [an]

anonymous defendant [] in federal court; this type of placeholder does not open the door to relation

back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d

1057, 1060 (7th Cir. 1997) (internal citations omitted).

       Second, defendant Julie Murphy is named in the caption, but the plaintiff’s factual

allegations do not include any allegations against Ms. Murphy. “Where a complaint alleges no

specific act or conduct on the part of the defendant and the complaint is silent as to the defendant

except for his name appearing in the caption, the complaint is properly dismissed.” Potter v. Clark,

497 F.2d 1206, 1207 (7th Cir. 1974).

                                                  II.

       For the reasons set forth above, the plaintiff’s Complaint must be dismissed. The dismissal

of the Complaint will not in this instance lead to the dismissal of the action at present. Instead, the

plaintiff shall have through January 9, 2019, in which to file an amended complaint.
        In filing an amended complaint, the plaintiff shall conform to the following guidelines: (a)

the amended complaint shall comply with the requirement of Rule 8(a)(2) of the Federal Rules of

Civil Procedure that pleadings contain “a short and plain statement of the claim showing that the

pleader is entitled to relief. . . . ,” which is sufficient to provide the defendant with “fair notice” of

the claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); (b) the amended

complaint must include a demand for the relief sought; (c) the amended complaint must identify

what legal injury they claim to have suffered and what persons are responsible for each such legal

injury; and (d) the amended complaint must include the case number referenced in the caption of

this Entry.

        Any amended complaint should have the proper case number, 1:18-cv-02914-TWP-TAB

and the words “Amended Complaint” on the first page. If an amended complaint is filed as directed

above, it will be screened. If no amended complaint is filed, this action will be dismissed for the

reasons set forth above.

        IT IS SO ORDERED.


Date: 12/11/2018


Distribution:

KEESHA BROWN
264030
INDIANA WOMENS PRISON
INDIANA WOMENS PRISON
Inmate Mail/Parcels
2596 Girls School Road
Indianapolis, IN 46214
